 
 
IV 
111th CONGRESS
2d Session
H. RES. 1628 
IN THE HOUSE OF REPRESENTATIVES 
 
September 16, 2010 
Mr. Kildee submitted the following resolution; which was referred to the Committee on Ways and Means
 
RESOLUTION 
Expressing the sense of the House of Representatives with respect to efforts to extend the Health Coverage Tax Credit to provide access to affordable healthcare for Delphi retirees and other eligible individuals. 
 
 
Whereas Delphi Corporation was spun off from General Motors in 1999, making it the largest auto supplier in the United States; 
Whereas Delphi Corporation entered bankruptcy protection in 2005, cutting over 35,000 jobs nationwide; 
Whereas Delphi exited bankruptcy in October 2009; 
Whereas in February 2009, Delphi announced it would eliminate healthcare benefits for salaried retirees; 
Whereas the Pension Benefit Guaranty Corporation (hereinafter referred to as the PBGC) terminated Delphi’s pension plan and became the trustee in July 2009; 
Whereas 20,000 Delphi salaried retirees may see their pension benefits cut by as much as 70 percent under the PBGC; 
Whereas retirees over age 55 receiving pension benefits from the PBGC are eligible to receive the Health Coverage Tax Credit; 
Whereas the Health Coverage Tax Credit currently pays 80 percent of qualified health plan premiums for Delphi retirees and other eligible individuals; 
Whereas the American Recovery and Reinvestment Act included the TAA Health Coverage Improvement Act of 2009 that expanded the Health Coverage Tax Credit; and 
Whereas the TAA Health Coverage Improvement Act of 2009 is set to expire on December 31, 2010, causing drastic increases in health insurance premiums for Delphi retirees and other individuals receiving the Health Coverage Tax Credit: Now, therefore, be it 
 
That it is the sense of the House of Representatives that the Health Coverage Tax Credit should be extended by the end of the year to help Delphi retirees and other eligible individuals receive affordable healthcare. 
 
